EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:
Amend the first page of the specification as follows:
BACKGROUND OF INVENTION
Field of Invention
The present invention relates to a device for photocatalytic reduction of a substance, having a structured reaction plate and/or a structured housing, the reaction plate having, at least in regions, a surface which comprises a material with negative electron affinity and which can be excited electronically with radiation of a wavelength of ≥ 180 nm.
	Amend the fourth page of the specification as follows:
BRIEF SUMMARY OF THE INVENTION
According to the invention, a device for photocatalytic reduction of a substance which comprises at least one reactor housing with reaction plate disposed therein is made available, the reaction plate and/or the reactor housing having a structuring and being insulated electrically from each other, the reactor housing consisting, at least in regions, of a material which is transparent for radiation of a wavelength of ≥ 180 nm, the reaction plate having, at least in regions, a surface which comprises a material with 
	Amend the fifth page of the specification as follows:
BRIEF DISCRPTION OF FIGURES
Figure 1 illustrates the front- and rear-side of a reaction plate.
Figure 2 illustrates the side (left) orientated towards the reaction plate and the side (right) orientated away from the reaction plate of a first half of the reactor housing.
Figure 3 illustrates the side (left) orientated away from the reaction plate and the side (right) orientated towards the reaction plate of a second half of the reactor housing.
Figure 4 illustrates an exploded illustration of a device according to the invention with a first half of the reactor housing, a reaction plate and a second half of the reactor housing (left) and finished assembled device (right).
Figure 5 illustrates the device according to the invention.
Figure 6 illustrates an embodiment of the device according to the invention.
Figure 7 illustrates the front-side of a reaction plate which has a modified structuring.
Figure 8 illustrates the front-side of a reaction plate.
Figure 9 illustrates schematically the electronic excitation states and the transfers of an electron in the method according to the invention.
DETAILED DESCRIPTION OF THE INVENTION
In one embodiment, the structuring of the reaction plate and/or of the housing is a regular structuring of the surface. Preferably, the structuring is formed by cavities on the surface of the reaction plate and/or of the reactor housing with a depth between 100 and 1,500 pm, in particular 150 to 1,200 μm.


Allowable Subject Matter
Claims 26-27 and 30-48 allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art references are Asano et al. (EP 2708280 A1) and Hamers et al. (US 8,986,532 B2).
Regarding claim 26, Asano discloses a device for photocatalytic reduction of a substance comprising at least one reactor housing (102, 105) with a reaction plate (104) disposed therein, the reaction plate (104) and/or the reactor housing (102, 105) having a structuring (lid plate, 103, made of glass) and being insulated electrically from each other; wherein the structuring comprises at least one channel-like depression (flow path, 109) (see Abstract; figure 1 and paragraphs 0012-0050).
Additionally, Asano et al. discloses a window in the upper part (102) of the housing (see Abstract; figure 1 and paragraphs 0012-0050).
Hamers et al. discloses methods use diamond having a negative electron affinity as a photocatalyst, taking advantage of its ability to act as a solid-state electron emitter that is capable of inducing reductions without the need for reactants to adsorb onto its surface (see column 1, lines 44 through column 2, line 43; and column 2, line 47 through column 5, line 8).
	The prior art references fails to discloses a device wherein the at least one channel-like depression extends along a preferential flow direction of the liquid thin film.
Claims 27 and 30-45 depend on claim 26.
Claim 46 is drawn to a continuous method for photocatalytic reduction of a substance in a device comprising a reactor housing with reaction plate disposed therein according to claim 26. 
Claims 47-49 depend on claim 46.
Regarding claim 51, Asano et al. discloses a method for photocatalytic reduction of a substance in a device comprising a reactor housing (102, 105) with reaction plate (104) disposed therein, the 
Additionally, Asano et al. discloses a window in the upper part (102) of the housing (see Abstract; figure 1 and paragraphs 0012-0050).
Hamers et al. discloses methods use diamond having a negative electron affinity as a photocatalyst, taking advantage of its ability to act as a solid-state electron emitter that is capable of inducing reductions without the need for reactants to adsorb onto its surface (see column 1, lines 44 through column 2, line 43; and column 2, line 47 through column 5, line 8).
The prior art references fail to disclose or suggest a continuous method in a device wherein the reactor housing consisting, at least in regions, of a material which is transparent for radiation of a wavelength of > 180 nm, and the reaction plate having, at least in regions, a surface which comprises a material with negative electron affinity and which can be excited electronically with radiation of a wavelength of > 180 nm, in which a) a liquid and the substance to be reduced are introduced into the device such that a liquid thin film is formed on the surface of the reaction plate, through which the substance to be reduced diffuses, b) the reaction plate is irradiated with light of a wavelength of > 180 nm so that electrons are excited and emitted from the surface of the material with negative electron affinity, and c) the electrons reduce the substance to be reduced which diffuses through the liquid thin film.
Claim 51 depends on claim 50.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see Remarks, filed on October 22, 2021, with respect to the objection to the specification and the 103(a) rejection of claims 26, 27, 30, 35-36 and 39-44 have been fully considered and are persuasive.  The objection to the specification and the 103(a) rejection of claims 26, 27, 30, 35-36 and 39-44 have been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA E YOUNG whose telephone number is (571)270-3163. The examiner can normally be reached M-F 6:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATASHA E. YOUNG
Examiner
Art Unit 1774



/NATASHA E YOUNG/               Primary Examiner, Art Unit 1774